Citation Nr: 0112758	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-16 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from March 1953 to January 
1955.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from February 2000 and April 2000 rating 
decisions of the Jackson, Mississippi Regional Office (RO) 
which denied service connection for residuals of a back 
injury.  The veteran has been represented throughout this 
appeal by the Mississippi State Veterans Affairs Commission.  

The Board observes that at an August 2000 hearing on appeal 
and in an August 2000 statement, the veteran advanced 
contentions on appeal which the Board has construed as a 
claim for service connection for a mouth disorder.  As this 
issue has neither been developed nor certified for review on 
appeal, it is referred to the RO for appropriate action.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000).  (to be codified at 38 U.S.C. § 5103A).  This 
assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id. (to be 
codified at 38 U.S.C.A. § 5103A(d)(1)).  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000).  (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

This claim was denied on the basis that it was not well-
grounded, and, hence, under the law in effect at that time, 
there was no duty to assist.  Therefore, the case must be 
remanded to assist the veteran in the development of his 
claim.  Additionally, the veteran's service medical records 
were apparently destroyed by fire in the St. Louis Federal 
Records Center in 1973.  Accordingly, the Board has a 
heightened duty to assist the veteran in the development of 
his claim.  Cuevas v. Principi, 3 Vet.App.  542, 548 (1992).  

The Board notes that the veteran has not been afforded a VA 
examination as to his claimed residuals of a back injury.  An 
August 2000 statement from G. Farmer, Sr., M.D., noted that 
he had treated the veteran for several years and that the 
veteran reported that he had an accident in service in which 
he hurt his back.  Dr. Farmer also reported that his office 
medical records substantiated that the veteran had problems 
with his back dating from February 1994; Dr. Farmer's 
treatment records from that date should be obtained.  
Additionally, a November 1999 statement from O. L. Hamblin, 
M.D., reported that the veteran had a long history of back 
pain and that he underwent surgery in 1998.  Dr. Hamblin 
stated that the veteran related an early onset of his pain to 
an injury in 1953 during service.  Dr. Hamblin indicated that 
he could not state for certain that the injury was the cause 
of the long term back pain, but that it was a strong 
consideration.  The veteran also submitted lay statements 
including one from a soldier assigned to his unit who 
reported that he witnessed the injury to veteran's back 
during service.  

Further, the Board notes that a January 1998 treatment entry 
from the Tupelo Orthopedics Clinic indicated that the veteran 
reported that his present back pain started 10 days earlier 
although he had suffered about two months of back discomfort 
previously.  He reported that the pain began when he was 
crawling into a calf feeder and he felt his back hurt with 
significant discomfort.  The veteran stated that a week and a 
half earlier he had tried to climb up on a logger skidder and 
had suffered rather severe pain in his back as well as pain 
in the right leg.  The impression, at that time, was acute 
sequestration of disk L3-L4 or L4-L5.  A January 1998 
discharge summary from the North Mississippi Medical Center 
indicated that the veteran underwent surgery.  The impression 
was L5-S1 focal central disk protrusion with mild relative 
stenosis; L4-L5 diffuse disk bulge with superimposed right 
lateral focal disk protrusions resulting in right neural 
foraminal encroachment; and L2-L3 and L3-L4 mild diffuse disk 
bulges without focality.  

The Board observes that the Court has held that the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Further, when the medical evidence is inadequate, 
the VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Hatlestad 
v. Derwinski, 3 Vet.App. 213 (1992).  Given the nature of the 
veteran's contentions; the lack of a VA examination as to his 
claimed disorder; the statements from the physicians noted 
above; the evidence of a possible intercurrent injury; and in 
consideration of the Court's holdings in Colvin and 
Hatlestad, the Board concludes that a VA orthopedic 
examination should be scheduled to comply with the duty to 
assist, under the VCAA.  

The Board observes at the August 2000 hearing on appeal, the 
veteran reported that he had been receiving treatment from a 
physical therapist in Grenada, Mississippi.  The Board notes 
that such treatment records have neither been requested nor 
incorporated into the record.  The Board is of the view that 
an attempt should be made to obtain any treatment records of 
possible pertinence to the veteran's claim.  In addition, in 
a statement dated in November 2000, the veteran wrote that 
the hearing officer would not accept an X-ray for his back, 
which he wanted to have been in his records.  He should be 
invited to submit this record.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be invited to 
submit the X-ray of his back referred to 
in his letter of November 14, 2000, into 
the record.

2.  The RO should obtain copies of the 
actual clinical records of the veteran's 
treatment from G. Farmer, Sr., M.D., dated 
from January 1994 to the present.  In 
addition, the veteran should be asked to 
identify the name and location of the 
physical therapist in Grenada Mississippi, 
mentioned in his hearing testimony; if 
identified by the veteran, all available 
pertinent clinical documentation should be 
requested for incorporation into the 
record.  

3.  The RO should schedule the veteran for 
a VA orthopedic examination to determine 
the likely etiology of his claimed 
residuals of a back injury.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should express an opinion as the 
likelihood that any currently shown back 
disorder had its onset while the veteran 
was on active duty.  A complete rationale 
for any opinion expressed should be 
provided.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	K. HUDSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




